                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

RADIOLOGIX, INC., and                                  )
RADIOLOGY AND NUCLEAR                                  )
MEDICINE IMAGING PARTNERS ,                            )
                                                       )
                   Plaintiffs,                         )
                                                       )
v.                                                     )       Case No. 15-4927-DDC
                                                       )
RADIOLOGY AND NUCLEAR                                  )
MEDICINE, LLC,                                         )
                                                       )
                   Defendant.                          )

                                    MEMORANDUM AND ORDER

           This matter comes before the court upon defendant’s Motion to Compel Production of

Documents Used to Prepare for Deposition Under Rule 30(b)(6) (ECF No. 392). Pursuant to Fed.

R. Evid. 612, defendant seeks to compel production of emails between counsel and records

custodians that were reviewed by a Fed. R. Civ. P. 30(b)(6) deponent in preparation for her

deposition. Plaintiffs oppose the motion. For the reasons stated below, the motion is denied.

           I.      Background

           The parties were scheduled to begin a two-week jury trial in early March when defendant

discovered in late February that plaintiffs had not previously produced documents appearing on

their final exhibit list. Judge Crabtree vacated the trial setting and referred this case back to the

undersigned for management of additional discovery. During this period of discovery, the court

granted leave for defendant to take plaintiffs’ Fed. R. Civ. P. 30(b)(6) deposition, limited in

scope to “the manner in which plaintiffs identified and collected documents for review and

production.”1 Plaintiffs designated Jayne Rarrick and another individual as corporate


1
    Order at 1, ECF No. 343.
representatives. Ms. Rarrick was an employee of Plaintiff Radiology and Nuclear Medicine

Imaging Partners, Inc. (RNMIP) from 1998 through 2015 and is now the only remaining RNMIP

employee in Topeka, Kansas. During the deposition, the witnesses were unable to answer certain

questions, and defendant subsequently moved to reopen the deposition. The court found

plaintiffs had not adequately prepared the witnesses and allowed defendant to reopen the

deposition, limited to certain categories of information.2 After plaintiffs moved for a protective

order, the court granted the motion in part and ordered defendant to serve a more narrowly

tailored list of deposition topics.3

           Plaintiffs designated Ms. Rarrick for the reopened Rule 30(b)(6) deposition. During that

deposition, defense counsel asked Ms. Rarrick what steps she took to prepare. She testified that

she reviewed emails between counsel and other records custodians, among other things. She

further testified that in some cases, she lacked personal knowledge of the information contained

in the emails and that she relied on that information as the basis of some of her testimony.

Defendant requested production of those documents both during and after the deposition, but

plaintiffs refused, asserting that the material was privileged and that defendant had failed to

request it when it noticed the deposition. 4

           II.     Discussion

           Fed. R. Evid. 612 applies to writings used to refresh a witness’s recollection while

testifying. The rule provides,



2
    Mem. & Order, ECF No. 367.

3
    Written Order Following Oral Orders During Tel. Conference, ECF No. 384.

4
 Ms. Rarrick reviewed other non-privileged documents in preparation for her deposition, which plaintiffs have
produced.


                                                        2
                     (a) Scope. This rule gives an adverse party certain options when a
                     witness uses a writing to refresh memory:

                     (1) while testifying; or

                     (2) before testifying, if the court decides that justice requires the
                     party to have those options.

                     (b) Adverse Party’s Options; Deleting Unrelated Matter. Unless
                     18 U.S.C. § 3500 provides otherwise in a criminal case, an adverse
                     party is entitled to have the writing produced at the hearing, to
                     inspect it, to cross-examine the witness about it, and to introduce in
                     evidence any portion that relates to the witness’s testimony. If the
                     producing party claims that the writing includes unrelated matter,
                     the court must examine the writing in camera, delete any unrelated
                     portion, and order that the rest be delivered to the adverse party. Any
                     portion deleted over objection must be preserved for the record.

                     (c) Failure to Produce or Deliver the Writing. If a writing is not
                     produced or is not delivered as ordered, the court may issue any
                     appropriate order. . . .

This district has previously applied Rule 612 to depositions, including Rule 30(b)(6)

depositions.5 Three conditions must be met before a party may obtain documents relied upon by

a witness prior to testifying: “(1) the witness must use the writing to refresh his or her memory;

(2) the witness must use the writing for the purpose of testifying; and (3) the court must

determine that production is necessary in the interests of justice.”6 The party seeking production

“must also show that the document actually influenced the witness’s testimony.”7 “A party must




5
    See, e.g., ICE Corp v. Hamilton Sunstrand Corp., No. 05-4135-JAR, 2007 WL 4334918 (D. Kan. Dec. 6, 2007).

6
 Northern Natural Gas Co. v. Approximately 9117.53 acres in Pratt, Kingman, and Reno Ctys., Kan., 289 F.R.D.
644, 650 (D. Kan. 2013) (citing Audiotext Commc’n Network, Inc. v. US Telecom, Inc., 164 F.R.D. 250, 254 (D.
Kan. 1996)).

7
    Id. (citing Audiotext, 164 F.R.D. at 254).


                                                        3
delve thoroughly into the circumstances in order to furnish an adequate basis to use Rule 612 as

a tool to obtain disclosure of an otherwise protected document.”8

           The first two conditions are met. Ms. Rarrick testified that she reviewed the emails in

preparation for the deposition and relied upon them when she testified. Plaintiffs contend that

because Ms. Rarrick was a Rule 30(b)(6) designee, she lacked personal knowledge of many of

the topics raised during the deposition, and therefore, because she lacked personal knowledge,

she could not have used the materials to refresh her recollection. The District of Oregon

addressed this issue in a recent opinion. Noting that a Rule 30(b)(6) designee testifies on behalf

of the corporate entity, it is the corporate entity and not the individual deponent that is presumed

to have the prior knowledge of the facts.9 So, courts generally find that this condition is satisfied

“when the corporation or its attorneys choose to refresh the corporation’s knowledge with the

selected documents.”10 Here, the corporate entities’ recollections were refreshed when their

deponent reviewed the documents in preparation for the deposition. The second condition was

satisfied when Ms. Rarrick testified that she relied on the materials for some of her testimony.

           The remaining issue is whether the interests of justice require production of attorney-

client privileged materials that do not bear on the merits of the case but are relevant only to the

way plaintiffs collected and identified discovery documents. The Tenth Circuit has not addressed

this issue. However, in the often-cited opinion Sporck v. Peil, the Third Circuit suggests that

Rule 612 provides an avenue for an adverse party to obtain documents that refreshed a



8
 Lebow v. Meredith Corp., No. 05-2545-JWL, 2007 WL 1343744, at *2 (D. Kan. May 4, 2007) (citing Butler Mfg.
Co. v. Americold Corp., 148 F.R.D. 275, 277–78 (D. Kan. 1993)).

9
    Addidas Am. Inc. v. TRB Acquisitions, LLC, 324 F.R.D. 389, 399 (D. Ore. 2017).

10
     Id.


                                                          4
deponent’s recollection, even if the documents constitute protected attorney work product.11

Some courts have applied an automatic-waiver rule, holding that Rule 612 renders discoverable

privileged or work-product-protected documents when a deponent reviews them in preparation

for a deposition and relies on them when testifying.12 Other courts—including the District of

Kansas13—have applied a balancing test or a modified balancing test to decide these issues on a

case-by-case basis.14 The courts employing balancing tests typically weigh the need for

disclosure to ensure effective examination against the need for protection from disclosure

afforded by the relevant privileges.15

           This district has previously and most recently applied a balancing test rather than an

automatic-waiver rule.16 In Northern Natural Gas Company v. Approximately 9,117.53 Acres,

Judge Bostwick relied on the balancing test articulated by the District of Maryland in Nutramax

Laboratories, Inc v. Twin Laboratories, Inc.17 In Nutramax, the court set forth a non-exhaustive




11
     Sporck v. Peil, 759 F.2d 312, 316-17 (3d Cir. 1985).

12
  See, e.g., Mattel, Inv. v. MGA Entm’t, Inc., No. 04-9049-DOC, 2010 WL 3705782, at *5-6 (C.D. Cal. Aug. 3,
2010); In re Polyester Staple Antitrust Litig., No. 03-1516, 2005 WL 3766934, at *2-3 (W.D.N.C. Sept. 7, 2005);
United States v. 22.80 Acres of Land, 107 F.R.D. 20, 25 (N.D. Cal. 1985).

13
  Northern Natural Gas Co.., 289 F.R.D. at 651 (citing Nutramax Labs., Inc. v. Twin Labs., Inc., 183 F.R.D. 458,
469-70 (D. Md. 1998).

14
  See, e.g., Addidas Am., Inc., 324 F.R.D. at 399; Heron Interact, Inc. v. Guidelines, Inc., 244 F.R.D. 75, 77 (D.
Mass. 2007) (balancing the discovering party’s need for the documents against the opposing party’s need for
protecting privileged information); In re Rivastigmine Patent Litig., 486 F. Supp. 2d 241, 243 (S.D.N.Y. 2007)
(considering multiple factors including whether the party seeking the documents is engaged in a fishing expedition).

15
  In re Managed Care Litig., 415 F. Supp. 2d 1378, 1380 (S.D. Fla. 2006) (citing Suss v. MSX Int’l Eng’g Servs.,
Inc., 212 F.R.D. 159, 163 (S.D.N.Y. 2002) (noting the lack of a uniform balancing test); EEOC v. Continental
Airlines, Inc., 395 F. Supp. 2d 738, 744 (N.D. Ill. 2005).

16
     See Northern Natural Gas Co., 289 F.R.D. at 651.

17
     Id. (citing Nutramax Labs., Inc., 183 F.R.D. at 469-70.


                                                               5
list of nine factors, noting that “the weight to be assigned to each factor may vary on a case-by-

case basis.”18

            Although defendant addresses the five factors more favorable to defendant, Nutramax

sets forth nine factors, including: (1) The status of the witness. If the deponent is a Rule 30(b)(6)

designee, there is a greater need to know what materials the deponent reviewed because the

substance of the testimony may be based on matters outside of the witness’s personal knowledge.

(2) The nature of the issue in dispute. “Whether a witness is testifying generally about the

transactions which are the subject of the litigation, or more precisely about a subset of facts

which relate to a case dispositive issue . . . may affect the need to know what materials were

reviewed to prepare for deposition.”19 (3) When the events took place. The greater period that

has elapsed, the greater need for production. (4) What documents were reviewed. (5) The

number of documents reviewed. “If an attorney has culled through thousands of documents to

identify a population of several hundred which are most relevant to the litigation, and the witness

reviews these documents to prepare for the deposition, a court may be less inclined to order the

production of such work product than if the witness reviewed a single document, or very few

documents, selected by the attorney which relate to a critical issue in the case.”20 (6) Whether

the witness prepared the documents. “If the witness prepared the document (s) reviewed in

preparation for the deposition, particularly if they were prepared in the ordinary course of the

events underlying the dispute, and not in anticipation of litigation, there may be a greater need




18
     Nutramax Labs., Inc., 183 F.R.D. at 469-70.

19
     Id. at 469.

20
     Id. at 469-70.


                                                   6
for disclosure than if the witness reviewed documents prepared by others.”21 (7) Whether the

documents contain “pure” attorney work product, including case strategy or attorney mental

impressions. (8) Whether the documents have been previously produced. (9) Whether there are

credible concerns of concealment or destruction of evidence.

            Defendant cites five of the above factors as favoring production. Those include Ms.

Rarrick’s status as a Rule 30(b)(6) designee, when the events to which she testified took place,

when the documents were reviewed, the number of documents reviewed, and whether there are

concerns regarding concealment or destruction of evidence. The court agrees that Ms. Rarrick’s

status as a Rule 30(b)(6) designee, her review of the documents just prior to the deposition, and

the relatively small number of documents at issue are factors that favor production.

            The court disagrees that the other factors cited by defendant favor production. Defendant

contends that because the events to which Ms. Rarrick testified occurred up to three years ago,

this factor would also favor production. In Northern Natural Gas, some of the documents and

data reviewed in preparation for the depositions dated back to 1985, more than 25 years before

the depositions. A three-year time lapse is not particularly significant when the underlying

documents concern discovery efforts in the present case. This factor neither favors nor disfavors

production. The court also disagrees that credible concerns of concealment or destruction of

evidence favors production. While plaintiffs failed to produce certain responsive documents, a

failure to produce documents does not necessarily equate to concealment or destruction of

evidence. Moreover, the court has not made any findings regarding plaintiffs’ failure to produce

responsive documents or the circumstances surrounding it because defendant has not filed its

motion for sanctions. Therefore, this factor neither favors nor disfavors production.


21
     Id. at 470.


                                                    7
           Any factors favoring production are heavily outweighed by the second factor—the nature

of the issue in dispute. Ms. Rarrick’s testimony did not go to the merits of the underlying claims

or defenses in this case. Rather, Ms. Rarrick testified concerning plaintiffs’ efforts to preserve

and collect documents. In other words, this is what is known as “discovery on discovery” or

“meta-discovery.” Courts addressing meta-discovery often look to the scope of discovery as

defined by Fed. R. Civ. P. 26(b)(1)—specifically, that any request for discovery must be

proportional to the needs of the case.22 The proportionality requirement is now included in the

definition of the scope of discovery to “encourage judges to be more aggressive in identifying

and discouraging discovery overuse.”23 One court noted that “requests for such meta-discovery

should be closely scrutinized in light of the danger of extending the already costly and time-

consuming discovery process ad infinitum.”24

           To cooperate, plaintiffs have stipulated to much of the discovery that has occurred during

this period. In addition to merits discovery, the parties have engaged in substantial meta-

discovery. Plaintiffs have provided detailed descriptions of the searches conducted against

collected documents, served detailed responses and amended responses to interrogatories seeking

information about plaintiffs’ discovery efforts, and produced Rule 30(b)(6) designees to testify

about these issues. This is in addition to the informal discovery concerning plaintiffs’ discovery

efforts. Yet, in every status conference with the court or motion to compel, defendant still


22
  See Mortg. Resolution Servicing, LLC v. JPMorgan Chase Bank, N.A., No. 15CIV0293LTSJCF, 2016 WL
3906712, at *7 (S.D.N.Y. July 14, 2016).

23
     Fed. R. Civ. P. 26(b) advisory committee’s note to 2015 amendment.

24
   Mortg. Resolution Servicing, LLC, 2016 WL 3906712, at *7; see also Banks v. St. Francis Health Ctr., Inc., No.
15-cv-2602, 2015 WL 7451174, at *7-8 (D. Kan. Nov. 23, 2015) (requiring an adequate factual basis for narrowly
tailored meta-discovery).




                                                          8
requested more—in one instance even moving to compel plaintiffs to designate their own

attorney as a Rule 30(b)(6) deponent.25 Discovery has its limits, and any further meta-discovery

is simply not proportional to the needs of this case given the substantial amount of meta-

discovery already permitted and because this additional period of discovery and multiple

discovery disputes have significantly delayed the trial.

           Although not a factor listed above, the circumstances leading to Ms. Rarrick’s deposition

also weigh heavily against disclosure. Rule 30(b)(6) designees may testify concerning a

corporate entity’s discovery efforts.26 In these instances, however, the corporate entity’s duty to

prepare the witness may come in conflict with privilege issues in situations where counsel is

heavily involved with that entity’s document retention, identification, and production efforts.27

           This was the case here, and the court’s order on defendant’s previous motion to compel

provides some context. Defendant argued that the Rule 30(b)(6) designees were unprepared to

testify about multiple noticed topics.28 Defendant sought to reopen the deposition and asked the

court to compel plaintiffs’ counsel to serve as the Rule 30(b)(6) designee, noting that counsel “is

the source of significant information regarding Plaintiffs’ discovery efforts, and likely is the only




25
  See Mot. for Order Compelling Additional Discovery at 1, ECF No. 361; see also Order at 1-2, ECF No. 391
(denying defendant’s request for up to two additional months of discovery largely concerning plaintiffs’ efforts to
preserve and collect documents).

26
  See, e.g., Heartland Surgical Specialty Hosp. v. Midwest Div., Inc., No. 05-2164-MLB, 2007 WL 1054279, at *4-
5 (D. Kan. Apr. 9, 2007) (allowing for Rule 30(b)(6) deposition testimony concerning search methods and software
used to respond to discovery requests).

27
  See, e.g., Ingersoll v. Farmland Foods, Inc., No. 10-6046-SJ, 2011 WL 1131129, at *6 (prohibiting Rule 30(b)(6)
deposition testimony concerning the procedures the party used to search, locate, gather, and produce documents
because this testimony called for privileged or work-product-protected information).

28
     Mem. in Supp. of Def.’s Mot. for Order Compelling Additional Discovery at 5, ECF No. 362.


                                                          9
person who can adequately address Defendant’s questions regarding that process.”29 The court

ruled that defendant could reopen the deposition but denied defendant’s request to compel

counsel to serve as the designee.30 The court noted that Rule 30(b)(6) allows the party being

deposed to designate those who will testify on its behalf and that the deponent need not have

personal knowledge of the topics to testify.31 The court also noted that depositions of counsel are

disfavored and generally are not allowed unless the party seeking the deposition has shown that:

“(1) no other means exist to obtain the information except to depose opposing

counsel; (2) the information sought is relevant and nonprivileged; and (3) the information is

crucial to the preparation of the case.”32 The court found that defendant had failed to satisfy any

of these factors. The court also denied defendant’s request for leave to seek production of all

documents or correspondence constituting a legal-hold notice, noting that legal-hold notices are

generally privileged and not discoverable.

            After falling short of establishing it was entitled to privileged material then, defendant is

now requesting more privileged material but using a different procedural vehicle. Plaintiffs

attempted to comply with the court’s order by preparing Ms. Rarrick to testify to the noticed

topics even though—as defendant itself stated—plaintiffs’ counsel unsurprisingly had significant

information regarding plaintiffs’ discovery efforts. Defendant even proposed that counsel was

likely the only source of certain information. When the noticed topics of a Rule 30(b)(6)

deposition involve meta-discovery, corporate entities could risk disclosure of privileged


29
     Id.

30
     Mem. & Order, ECF No. 367.

31
     Id. at 7.

32
     Id. at 8 (citing Shelton v. American Motors Corp., 805 F.2d 1323 (8th Cir. 1986)).


                                                           10
information under Rule 612 or sanctions for failing to adequately prepare a witness. Under these

circumstances, the interests of justice do not favor production.

           One of the purposes of the interests-of-justice analysis is to guard against a fishing

expedition. 33 Given the marginal relevance of the requested documents, the fact that any further

meta-discovery is disproportionate to the needs of the case, and the factual circumstances

surrounding plaintiffs’ efforts to prepare this witness, the court finds that the interests of justice

do not require production. Because this condition is not satisfied, the court denies defendant’s

motion.

           Accordingly,

           IT IS THEREFORE ORDERED that defendant’s Motion to Compel Production of

Documents Used to Prepare for Deposition Under Rule 30(b)(6) (ECF No. 392) is denied.

           IT IS SO ORDERED.

           Dated October 5, 2018, at Topeka, Kansas.

                                                                          s/ K. Gary Sebelius
                                                                          K. Gary Sebelius
                                                                          U.S. Magistrate Judge




33
     Addidas Am., Inc., 324 F.R.D. at 397 (citing Sporck, 759 F.2d at 318).


                                                           11
